Appeal by defendant from a judgment of the County Court, Westchester County, rendered November 29, 1973, convicting him of criminal possession of stolen property in the first degree and unauthorized use of a vehicle, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction for unauthorized use of a vehicle and the sentence imposed thereon (a $500 fine), the said count is dismissed and the fine is ordered remitted. As so modified, judgment affirmed. The findings of fact are affirmed. Under the facts of this case, defendant could not have committed the crime of criminal possession of stolen property without also having committed the crime of unauthorized use of a vehicle. Therefore, the guilty verdict on the count which charged criminal possession of stolen property required dismissal of the count which charged unauthorized use (see People v Grier, 37 NY2d 847; People v *702Stubbs, 51 AD2d 1063). We have examined the other arguments raised by defendant and find them to be without merit. Hopkins, Acting P. J., Latham, Cohalan, Titone and Hawkins, JJ., concur.